Title: To Thomas Jefferson from Ephraim Kirby, 10 November 1801
From: Kirby, Ephraim
To: Jefferson, Thomas


Sir
Litchfield Novemr 10th. 1801
I should not presume to trouble you with concerns subordinate to the duties of your important station, was not the subject of my communication really interesting to the people in this vicinity.
The Post Offices in this part of the United States have for years past been almost universally in the hands of violent political partizans—many of them insensible to the suggestions of honor, & regardless of the obligations of official duty. This department has been a monstrous engine of private abuse, and public deception. Correspondence between persons of known Republican character has been altogether unsafe. Republican News Papers conveyed by Mail—have been either suppressed, or ridiculed at the office of delivery, in such manner as to deter many from receiving them; while other papers calculated to poison the public mind, such as The New England Paladium &c have been circulated free of postage, among the ignorant and superstitious in every obscure corner. Many other inferior abuses of trust too tedious to be enumerated, have been committed.—These things were submited to with patient expectation of eventual redress.
The Post Office in this Town, being the centre of a large County, and at the intersection of several Post roads, is of more importance than country Post Offices in general. The communication to and from the Supervisors office has increased its importance.
It was foreseen that Mr. Tallmadge, the Post Master, would be elected to a seat in Congress; and every one expec[ted] his place would be filled by a person of different cast.—A partizan, even of opposite politicks was not desired. But it was supposed, an honest, cool, principled republican might fairly be claimed.
As soon as the election of Mr. Tallmadge was ascertained, I wrote immediately to Mr Habersham. My letter reached him some days before Mr Tallmadges resignation.—It was however too late—This business had been all previously settled.—On the recommendation of Oliver Wolcott, Uriah Tracy, John Allen & Tapping Reeve, Mr. Habersham had anticipated the election of Tallmadge and appointed Frederick Wolcott, the brother of Oliver.—This man is a perfect Tool to the unprincipled leaders of the Federal party, a rancorous calumniator of the present administration, and in every respect the reverse of what he ought to be for that office.
I take the liberty to enclose my correspondence with Mr Habersham on this subject, and to entreat you to make such communications to his successor in office as you think proper. In doing this I am sensible that I am taking a great liberty, no less than to solicit your attention to a subordinate part of the administration of the general government; but sir I rely on the peculiar circumstances of the case for my justification.
With profound respect, I am, Sir, Your Obedt. Servt.
Ephm Kirby
